OPINION *Page 2 
{¶ 1} Defendant-appellant Elmeco R. Crisp ("Crisp") brings this appeal from the judgment of the Court of Common Pleas of Van Wert County finding him guilty of two counts of illegal conveyance of drugs of abuse onto the grounds of a detention facility.
 {¶ 2} On August 4, 2006, the Van Wert County Grand Jury indicted Crisp on one count each of knowingly conveying marijuana and Alprazolam onto the grounds of a detention facility. Crisp entered pleas of not guilty to both counts. On September 18, 2006, a jury trial was held. The jury returned guilty verdicts on both counts. On November 1, 2006, the trial court sentenced Crisp to four years in prison on each count with the sentences to be served concurrently. Crisp appeals from this judgment and raises the following assignments of error.
 [Crisp's] conviction for illegal conveyance of drugs is fatally defective as the indictment failed to specify at least one substantial act undertaken in furtherance of a conspiracy.
 The trial court erred as a matter of law by including a jury instruction on the elements of conspiracy.
 {¶ 3} In both assignments of error, Crisp claims error due to a conviction for conspiracy. A review of the record indicates that Crisp was not convicted of conspiracy nor was an instruction given on conspiracy. The trial court instructed the jury on complicity, not conspiracy. "A charge of complicity may be stated in *Page 3 
terms of this section, or in terms of the principal offense." R.C.2923.03(F). Thus, there is no requirement that complicity be pled separately. State v. Tumbleson (1995), 105 Ohio App. 3d 693,664 N.E.2d 1318. In this case, the indictment was stated in terms of the principal offense, which satisfies the requirements of the statute. The trial court therefore did not err in giving the requested instruction on complicity. The first and second assignments of error are overruled.
 {¶ 4} The judgment of the Court of Common Pleas of Van Wert County is affirmed.
Judgment affirmed.
 ROGERS, P.J., and PRESTON, J., concur. r *Page 1